     Case 2:20-cv-01669-JAD-BNW Document 19
                                         18 Filed 04/06/21
                                                  04/02/21 Page 1 of 3
                                                                     4




 1
     Thomas Friedman, Esq. (Bar #7708)
 2   BROWN, BONN & FRIEDMAN, LLC
 3   5528 South Fort Apache Road
     Las Vegas, NV 89148
 4   (702) 942-3900
     (702) 942-3901 FAX
 5   tfriedman@brownbonn.com

 6   Attorneys for Plaintiffs
     MAXWELL B. WILLIAMS and CLAIRE N. WILLIAMS
 7
 8                              UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10    MAXWELL B. WILLIAMS and CLAIRE N. CASE NO. 2:20-cv-01669-JAD-BNW
      WILLIAMS, individually,
11
                                        STIPULATION AND ORDER
12                    Plaintiffs,       EXTENDING ALL DISCOVERY
                                        DATES FOR 90 DAYS
13    vs.

14    THE TRAVELERS HOME AND MARINE
      INSURANCE     COMPANY    and   THE (Second Request)
15    TRAVELERS INDEMNITY COMPANY;
      DOES I-X; AND ROE CORPORATIONS I-X,
16
                          Defendants.
17
18
19
            IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Maxwell B. Williams and
20
     Claire N. Williams (collectively “Plaintiffs”) and Defendant The Travelers Home and Marine
21
     Insurance Company (“THMIC”) by and through their respective counsel, that all discovery
22
     deadlines be extended by 90 days.
23
            This is the parties second request to extend any discovery deadlines in this matter.
24
            Pursuant to Local Rule 26-3, the parties state as follows:
25
            I.     DISCOVERY COMPLETED TO DATE
26
            •      The parties conducted the Fed. R. Civ. P. 26(f) conference.
27
            •      The parties have exchange initial disclosures of documents and list of witnesses.
28

                                                     -1-
     Case 2:20-cv-01669-JAD-BNW Document 19
                                         18 Filed 04/06/21
                                                  04/02/21 Page 2 of 3
                                                                     4




 1
            •       Plaintiffs have served their first set of written discovery on THIMC.
 2
            •       THIMC has responded to written discovery.
 3
            •       THIMC has served written discovery on the Plaintiffs.
 4
            •       The Plaintiffs have responded to written discovery.
 5
            II.     DISCOVERY TO BE COMPLETED
 6
            •       Additional Written discovery specific to this action.
 7
            •       Depositions of the Parties
 8
            •       Depositions of additional non-party fact witnesses
 9
            •       Expert witness discovery including disclosure of experts and expert depositions
10
            •       Identification of rebuttal experts including disclosures of rebuttal experts
11
            •       Subpoenas to non-parties
12
            III.    REASONS WHY THE DEADLINES CANNOT BE COMPLETED WITHIN
13
                    THE CURRENT SCHEDULE
14
            Good cause exists to extend the discovery schedule in this matter. THMIC has filed a
15
     Motion to Dismiss many of Plaintiffs’ causes of action in this matter. Should all or some of the
16
     causes of action subject to the pending Motion be dismissed, the issues in this matter will narrow
17
     significantly. Prior to engaging experts and incurring the associated fees therewith, the parties
18
     agree that all parties would be better served if the Motion to Dismiss be decided before incurring
19
     these costs. Additionally, the ongoing COVID-19 pandemic necessitates the additional time.
20
            IV.     PROPOSED SCHEDULE
21
            Accordingly, the parties hereby agree and stipulate to a 90-day extension of discovery dates
22
     as follows:
23
                 EVENT                       CURRENT DATE                     PROPOSED DATE
24    Discovery Cut-Off Date                      6/14/2021                         9/14/2021
      Initial Expert Disclosure                   4/14/2021                         7/14/2021
25    Rebuttal Expert Disclosure                  5/17/2021                         8/16/2021
26    Dispositive Motions                         7/14/2021                        10/14/2021
      Pre-Trial Order                     The Joint Pre-Trial Order        The Joint Pre-Trial Order
27                                      shall be filed no later than 30    shall be filed no later than
                                          days after the date set for     30 days after the date set for
28

                                                      -2-
     Case 2:20-cv-01669-JAD-BNW Document 19
                                         18 Filed 04/06/21
                                                  04/02/21 Page 3 of 3
                                                                     4




 1                                     filing dispositive motions         filing dispositive motions
                                              which will be                      which will be
 2                                              8/16/2021                         11/15/2021
 3
                                        If dispositive motions are        If dispositive motions are
 4                                   timely filed, the date for filing     timely filed, the date for
                                       the Pre-Trial Order shall be       filing the Pre-Trial Order
 5                                              suspended.                    shall be suspended.
      Last Day to Request an                    5/24/2021                          8/24/2021
 6
      Extension of these dates
 7
      DATED this 2nd day of April 2021                    DATED this 2nd day of April 2021
 8
      BROWN, BONN & FRIEDMAN, LLC                         FORAN GLENNON PALANDECH PONZI
 9                                                        & RUDLOFF PC
10
      By: /s/ Thomas Friedman, Esq    /                   By: /s/ Lee H. Gorlin, Esq          /
11    Thomas Friedman (NV Bar No. 7708)                   Lee H. Gorlin (NV Bar No. 13879)
      5528 South Fort Apache Road                         2200 Paseo Verde Parkway, Suite 380
12
      Las Vegas, Nevada 89148                             Henderson, Nevada 89052
13
      Attorneys for Maxwell B. Williams and               Attorneys for Travelers Home and Marine
14    Claire N. Williams                                  Insurance Company
15
16          IT IS SO ORDERED.

17
18                                               United States Magistrate Judge

19
                                                 April 6, 2021
20
                                                 Dated
21
22
23
24
25
26
27
28

                                                    -3-
